The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




       Dated: 03:38 PM August 13, 2021




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

  IN RE:                                      )   CHAPTER 13
                                              )
  TEMPLAR COMPANIES, LLC,                     )   CASE NO. 21-60255
                                              )
          Debtor.                             )   ADV. NO. 21-6017
  _____________________________               )
  SCOTT C. SWEARINGEN,                        )   JUDGE RUSS KENDIG
                                              )
             Plaintiff,                       )
  v.                                          )   MEMORANDUM OF OPINION
                                              )   (NOT FOR PUBLICATION)
  TEMPLAR COMPANIES, LLC,                     )
                                              )
             Defendant.                       )
                                              )



       Defendant-debtor Templar Companies, LLC (“Debtor”) moved to dismiss pro se plaintiff
Scott Swearingen’s (“Plaintiff”) complaint. Plaintiff opposes the relief. He also filed a
“Supplemental Complaint Adversary Proceeding” while the motion to dismiss was pending.

       The court has subject matter jurisdiction of this case under 28 U.S.C. § 1334 and the general
order of reference issued by the United States District Court for the Northern District of Ohio.
                                                    1




 21-06017-rk      Doc 24      FILED 08/13/21        ENTERED 08/13/21 15:43:43             Page 1 of 3
General Order 2012-7. This is a statutorily core proceeding under 28 U.S.C. § 157(b)(2)(J) and
the court has authority to enter final orders in this matter. Pursuant to 28 U.S.C. § 1409, venue in
this court is proper.

        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the court.

                                          DISCUSSION

        Debtor brings its motion under Federal Bankruptcy Rule 7012, which incorporates
Federal Rule of Civil Procedure 12 into bankruptcy practice. Specifically, Debtor argues that
Plaintiff failed to state a claim under Rule 12(b)(6) because Plaintiff seeks to deny Debtor’s
discharge under 11 U.S.C. § 727(a)(2) (A) and (B) when Debtor is not entitled to a discharge per
11 U.S.C. § 727(a)(1).

        In assessing the merits of the motion to dismiss, the court must review the allegations of
the complaint in the light most favorable to Plaintiff. Allard v. Weitzman (In re DeLorean Motor
Co.), 991 F.2d 1236, 1240 (6th Cir. 1993) (citation omitted). The motion “should only be granted
when the court, upon review of the complaint, is convinced that the plaintiff can prove no set of
facts in support of his claim which would entitle him to relief.” Garzoni v. K-Mart Corp. (In re
Garzoni), 35 Fed.Appx. 182, 184 (6th Cir. 2002) (unreported) (citations omitted).

         Even if Plaintiff can prove every single allegation of his complaint, it is of no avail.
Unless debtor is an individual, a discharge will not be entered. 11 U.S.C. § 727(a)(1). A limited
liability company is not an individual and cannot obtain a discharge. In re Newbury Operating,
LLC, 2021 WL 1157977, * 9 (Bankr. S.D.N.Y. 2021) (unpublished); In re Geo-Exploration,
LLC, 2018 WL 513260, *1 (Bankr. D. Okla. 2018) (unreported); In re Hanson, 432 B.R. 758, fn.
1 (Bankr. N.D. Ill. 2010). Attempting to deny Debtor a discharge is futile.

        The court notes that Plaintiff filed a “supplemental” complaint alleging the failure of
Debtor to disclose the interest in a separate LLC. The court will, for the sake of this argument,
ignore the procedural deficiency of this pleading. Accepting the allegation as true, and Debtor
failed to list an interest in N and W Cole Mine, LLC, Plaintiff faces the same, insurmountable
hurdle: Debtor is not going to get a discharge from the court so attempting to deny discharge
under § 727 is nonsensical.

       A separate order granting Debtor’s motion to dismiss will be issued immediately.


                              #           #           #




                                                 2




 21-06017-rk     Doc 24     FILED 08/13/21       ENTERED 08/13/21 15:43:43            Page 2 of 3
Service List:

Scott C. Swearingen
1938 11th Street, S.W.
Akron, OH 44314

Steven Heimberger
Roderick Linton Belfance LLP
50 South Main Street
Suite 1000
Akron, OH 44308




                                          3




21-06017-rk     Doc 24   FILED 08/13/21   ENTERED 08/13/21 15:43:43   Page 3 of 3
